Case 4:20-cr-00096-GKF Document 23 Filed in USDC ND/OK on 02/18/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                   )
                                             )
                      Plaintiff,             )
                                             )
 v.                                          )     Case No. 20-CR-096-GKF
                                             )
 ANDREW GLENN PERRINE,                       )
                                             )
                      Defendant.             )

                               ORDER OF FORFEITURE

       Now before the Court is the Motion of the United States for an Order of Forfeiture

(Dkt. 22). Based upon Defendant Andrew Glenn Perrine’s guilty plea, Petition to Enter

Plea of Guilty, the record, and the nexus between the property listed below and the sexual

exploitation of children offenses to which Perrine has pled guilty, the Court finds that the

motion should be granted.

       Pursuant to 18 U.S.C. § 2253(a), an Order of Forfeiture shall be entered whereby

the   Coral   Apple     iPhone     XR,   Serial   Number:    DNPXN4SMKXL4,           IMEI:

357349098842875 is forfeited to the United States and the forfeiture of such property shall

be made part of the defendant’s sentence and included in the judgment.

       IT IS THEREFORE ORDERED that, pursuant to 18 U.S.C. § 2253(a), the

Motion of the United States for an Order of Forfeiture (Dkt. 22) is granted and the

referenced property is forfeited to the United States.
Case 4:20-cr-00096-GKF Document 23 Filed in USDC ND/OK on 02/18/21 Page 2 of 2




      IT IS FURTHER ORDERED that all right, title, and interest to the property are

hereby condemned, forfeited, and vested in the United States of America and shall be

disposed of according to law.

      DATED this 18th day of February, 2021.




                                         2
